KOZINSKI, Circuit Judge,
with whom Judge KLEINFELD joins, dissenting:
A house divided against itself cannot stand. — Abraham Lincoln
Government has no mouth, it has no hands or feet; it speaks and acts through people. Government employees must do what the state can’t do for itself because it lacks corporeal existence; in a real sense, they are the state. This case is about whether state employees may arrest the gears of government by refusing to say or do what the state chooses to have said or done.
The majority says yes. Or, to be precise, it says the employees may force their employer into federal court and make it prove, to the exacting standard of the First Amendment, that its interest in enforcing its laws outweighs their right not to make statements they find objectionable. This is an extraordinary ruling with explosive and far-reaching consequences. Almost everything government does involves a communication of some sort and those charged with carrying out government functions sometimes disagree *961with what they are ordered to say or do. Before today, however, it was understood that government employees have no personal stake in what they say in the course of employment because that speech is the government’s, not theirs.
Today’s decision rends this fundamental understanding of how government works by giving bureaucrats the right to turn every policy disagreement into a federal lawsuit. Maria-Kelly Yniguez was hired by the State of Arizona to perform various functions connected with processing medical malpractice claims. The people of Arizona — Yniguez’s ultimate superiors — then augmented her duties: They charged her with promoting English by using only that language for official business. The people of Arizona were warned that this might disrupt services and make government employees less efficient. See Arizona Publicity Pamphlet 32-33 (General Election, Nov. 8, 1988) (arguments against Proposition 106 by Rose Mofford, Governor; Morris K. Udall, U.S. Representative; Jesus “Chuy” Higuera, Arizona State Senator). Arizonans nevertheless chose to make this tradeoff. Since they were paying Yniguez’s salary, I had assumed it was their call whether Yniguez spent her work-time processing claims, promoting English or twiddling her thumbs.
Not so, says the majority. Because the law in question requires Yniguez to speak, she acquires First Amendment rights in the content and manner of that speech. Majority Op. at 939-42. What Yniguez says, and in what tongue, is thus no longer a business judgment by her employer; it’s a constitutional question. If Yniguez disagrees, she can haul her employer into federal court and force it to prove that the law’s advantages outweigh her right to say what she pleases. Nor is this pro forma, rationality review. As the interminable majority opinion demonstrates, this is high-octane review involving all sorts of substantive judgments about the wisdom and efficacy of the law in question. Majority Op. at 942-47.
Such scrutiny is highly intrusive, as well as costly and time-consuming. We must ask ourselves, therefore, whether similar challenges could be raised by other government employees with qualms about the laws they’re hired to enforce. The alarming truth is that there’s nothing unique about Yni-guez’s situation, nothing unusual about her claim. The same sort of challenge could be raised by just about every disgruntled government employee.
Consider the following example: A Deputy Attorney General develops doubts about whether the death penalty is constitutional; he files a brief urging the state supreme court to vacate a death sentence. Can the Attorney General discipline him? Not anymore. Like Yniguez, the Deputy can claim the brief is his speech (after all, it carries his name) and he has First Amendment rights not to say things that chafe his conscience and offend the Constitution. He can argue, as does Yniguez, that the law in question serves no legitimate purpose; he can show, like Yniguez, that abandoning the law would make him more efficient.
How can the state meet such a challenge? How can it hope to establish, to the demanding standard erected by the majority, that its interest in pursuing the death penalty outweighs the Deputy’s First Amendment right to espouse a contrary view? Whether the death penalty deters violent crime or serves other legitimate ends are questions about which reasonable minds differ; there are many — including some of my colleagues, see, e.g., Stephen Reinhardt, “The Supreme Court, The Death Penalty, and the Harris Case,” 102 Yale L.J. 205, 216 (1992) (“[T]he courts may be functionally incapable of handling death penalty cases fairly and judiciously.”) — who believe the death penalty is a cruel anachronism. The state couldn’t demur that the Deputy’s superiors had made the policy judgment and merely assigned him the task of implementing it. Yniguez’s superiors had decided to promote the use of English and merely assigned her the job of implementing that policy. Like Yniguez, the prosecutor would be entitled to argue that the federal court should change his job description.
So too would zillions of other government employees, like the following:
* City adopts bilingual policy to give non-Anglophone residents better access to *962government services, but employee claims a First Amendment right to speak only English. In his view, use of other languages denies minority groups a fair opportunity to assimilate.
* Social worker disagrees with county’s policy of encouraging single mothers to enter the workforce and tells mother to stay home with her baby.
* Public school teacher disagrees with school district’s policy of teaching evolution and tells students that man sprang into being from the tears of the Egyptian god Ra-Atum.
* Deputy sheriff thinks Miranda warning is silly and tells suspects, “Lawyers are slimeballs. ‘Fess up, and the judge’ll go easy on you.’ ”
* Recruiter for public university disagrees with state’s affirmative action policy and tells minority applicants not to “expect any favors.”
Most cases may, after much litigation, be resolved in favor of the government. But there would be no way to keep them out of court. And in no case would the state be entitled to say, “We chose policy X because we had a hunch it might work, but we haven’t any proof.” No, indeed. When confronted with what will come to be known as a Yniguez challenge, states, cities, counties, even the federal government, will have to prove that their laws are worth the candle; courts will routinely make judgments traditionally reserved for the legislature and the people themselves. By comparison, Lochner v. New York, 198 U.S. 45, 25 S.Ct. 539, 49 L.Ed. 937 (1905), will seem like a paean to judicial restraint.
This problem cannot be solved by tinkering with the fine points of the rule announced today. The fault lies in the rule’s central premise — the dangerous notion that government employees have a personal stake in the words they utter when they speak for the government. The force of this idea will turn government employment into a platform for endless attacks on government policy and governance into a tug of war between those who make the laws and those who enforce them.
The majority masks the enormity of its departure by pretending this is just another employee-speech case like Pickering v. Board of Educ., 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), or Waters v. Churchill, — U.S. -, 114 S.Ct. 1878, 128 L.Ed.2d 686 (1994). But the question in those cases was whether employees could be disciplined for what they said as 'private citizens. In such circumstances, the Court explained, “[t]he problem ... is to arrive at a balance between the interests of the [employee], as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Pickering, 391 U.S. at 568, 88 S.Ct. at 1734-35 (emphasis added). Yniguez’s case has nothing in common with Pickering because the speech here belongs to the government; there’s nothing to balance.
Under Pickering and Waters, Yniguez can try to change the law through the political process; she can speak out against Article XXVIII on her own time, and in any language she pleases; she can campaign for its repeal. This is much different from the right the majority creates for her — the right to block government policy because she happens to disagree with it.
Twice in recent years has the Supreme Court relied on the pivotal distinction the majority ignores. In Rust v. Sullivan, 500 U.S. 173, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991), federally-funded medical climes were prohibited from counseling about abortion; the clinics argued that this prohibition violated the free speech rights of their employees. The Supreme Court shrugged: Those who work in clinics that take federal money must conform their on-the-job speech to federal law. This doesn’t offend the First Amendment because “[t]he employees remain free ... to pursue abortion-related activities when they are ... acting as private individuals.” Id. at 198-99, 111 S.Ct. at 1775.
The Court again addressed the issue in Rosenberger v. University of Virginia, — U.S. -, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995). The question in Rosenberger was whether the state could deny funding to a student publication based on its content. The Court said no, because the speech at issue wasn’t the government’s. In reaching *963this conclusion, it distinguished Rust and Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), as standing for the proposition that “when the State is the speaker, it may make content-based choices.” — U.S. at -, 115 S.Ct. at 2518. The Court went on to explain that it has “permitted the government to regulate the content of what is or is not expressed when it is the speaker or when it enlists private entities to convey its own message.” Id. (emphasis added).
Confronted with recent Supreme Court cases that cut the heart from its analysis, the majority responds with ... a footnote. Majority Op. at 940 n. 24. And what a footnote! As best one can tell, the majority reads Rust and Rosenherger as applying only where the government uses a private party to disseminate its message, not where it speaks through its own employees. This would be a pretty good argument, were it not for two things: the Supreme Court’s language and common sense. As for language, one need look no farther than the passage from Rosen-herger underscored above. The Court there holds that government may control the content of speech both where “it is the speaker” and where “it enlists private entities to convey its own message.” Rosenherger, — U.S. at -, 115 S.Ct. at 2512. Since government “is the speaker” only through its employees, Rust and Rosenherger clearly encompass Yniguez’s situation. In dismissing these cases as dealing with “entirely different circumstances,” the majority overlooks what the Court in fact said.
But put language aside and consider the logic of the situation: What earthly reason would there be to give employees of government-subsidized entities fewer First Amendment rights than public employees? Does the majority think the government could refuse to fund an otherwise qualified private group because its employees speak out against the government? Or belong to the wrong political party? Or practice an unpopular religion? Surely not. Pickering, Waters and Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), protect employees of private entities vying for government funding no less than public employees. The reason Rust and Rosenherger saw no First Amendment problem when government controls the speech of those who carry its message is that this is perfectly consistent with Pickering. Rust and Rosenherger stand squarely for the proposition that the government may write the script when it is the speaker.
This is not to say that Arizona’s English-only policy is constitutional. As the majority and the concurrence point out, Article XXVIII makes it harder for many Arizonans to receive government services. A successful challenge might be raised by those whose ability to deal with their government is thereby impaired. Nor is the First Amendment the only basis on which the policy might be attacked; Yniguez also charges that the English-only policy violates equal protection and conflicts with Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d. No court has yet considered these arguments, which go more directly to the heart of this dispute. But to give Yniguez the right to decide what she will say when she is the state’s agent opens the courthouse door to countless other employees who disagree with some expressive aspect of their jobs. While I understand my colleagues’ eagerness to do away with a law they see as misguided and divisive, the price they pay is too high. No rational society can afford it.